McDONALD, Judge.
Upon his plea of guilty before the jury, appellant was assessed sixty years in the penitentiary for the offense of robbery with firearms.
Evidence for the state shows that appellant and Donald Wayne Burns came into a retail liquor store together; that, with the use of firearms and threats, they assaulted and robbed the owner, L. M. Box; that after taking the money the appellant and Burns forced all the occupants of the store into an “icebox”; and that after appellant and Burns left the police were called and given a description of appellant and his companion, as well as a description of the car they were in.
The evidence further shows as follows: A police officer had an accident in his police car while unsuccessfully pursuing a car fitting the description of the car used in the robbery of the liquor store. Appellant and Burns were arrested two days later in Houston, with a folded newspaper reporting the robbery, in the front seat of their car, and the men were returned to Dallas.
Appellant testified in his own behalf, admitted his participation in the robbery, and agreed —under oath— that he was guilty, and that the state’s evidence was correct.
*274Appellant’s father and ex-stepfather testified as to his (appellant’s) mother’s lack of parental care of appellant.
We find the evidence amply sufficient to support appellant’s plea of guilty.
Appellant filed no motions, either before trial, during trial, or after trial.
No formal bills of exception, and no informal bills appear in the record. No objections were filed to the charge and no requested charges were submitted to the court.
Finding the evidence sufficient to support the conviction, and no errors appearing, the judgment is affirmed.